DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 3, 10, and 15-20 have been cancelled.


Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/07/2021 has been entered.
 
Status of Claims
3.    This Office Action is in response to the application filed on 12/07/2021. Claims 1-2, 4-9 and 11-14 are presently pending and are presented for examination.

Examiner’s note
4.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new 

Response to Arguments
5.	Applicant’s arguments with respect to claims 1-2, 4-9 and 11-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-9 and 11-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1-2, 4-9 and 11-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because it recite the limitation “in case that a PDSCH mapping type is configured as a PDSCH mapping type B, identifying a starting symbol of symbols allocated for the PDSCH based on a starting symbol of a control resource for monitoring PDCCH where the DCI is detected”. The “in case that a PDSCH mapping type is configured as a PDSCH mapping type B, identifying a starting symbol of symbols allocated for the PDSCH based on a starting symbol of a control resource for monitoring PDCCH where the DCI is detected” is not disclosed in the specification. Applicant in the remarks of 11/08/2021 mentioned the support for the above identified amendment can be found in the Specification such as in paragraphs [0185] and [0200]. Support for the above amendment is not found anywhere in the Specification even in the paragraphs [0185] and [0200]. Therefore, the amendment is considered a new matter (see paragraphs [0185] and [0200] below).
[00185] For example, the S value may be set based on the last symbol (or the last symbol +1) where the last CORESET among the CORESET group to which the CORESETs where control information is repeatedly transmittable belong is located. Referring to FIG. 7, the S value in SLIV indicated by DCI of the CORESET 706 of the nth slot may indicate that a third symbol (or the third symbol + 1 = a fourth symbol) where the last CORESET 708 among the CORESET group where the DCI is repeatedly transmittable is located is a start point of a symbol index for determining the S value.
[00200] In Method 2, a reference symbol used to determine the symbol index for determining the variable S is limited to a first symbol of CORESET, but either of a last symbol of CORESET and any symbol of CORESET other than the first symbol of CORESET may be the reference symbol of determining the symbol index for determining the variable S. When CORESET is present over 3 symbols and the variable S is determinable according to a symbol index based on a certain symbol among the 3 symbols, it may be notified, via upper layer signaling, that the certain symbols of CORESET is a reference value of determining the symbol index for determining the variable S.
Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  At least a determination step identifying that the PDSCH mapping type is B is missing. The determination step must be followed after the “receiving from a base station, a physical downlink control channel (PDCCH) including downlink control information (DCI) scheduling a physical downlink shared channel (PDSCH)” limitation. UE when it receives the DCI, decodes the DCI to identify the PDSCH mapping type, provided DCI carries such an information. It is also not clear what UE does in case of PDSCH mapping type not being type B.
Claims 2 and 4-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because of their dependency from claim 1.
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  At least a determination step identifying that the PDSCH mapping type is B is missing. The determination step must be followed after the “receiving from a base station, a physical downlink control channel (PDCCH) including downlink control information (DCI) scheduling a physical downlink shared channel (PDSCH)” limitation. UE when it receives the DCI, decodes the DCI to identify the PDSCH mapping type, provided DCI carries such an information. It is also not clear what UE does in case of PDSCH mapping type not being type B.
Claims 9 and 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because of their dependency from claim 8.

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 8-9, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (US 2021/0084647 A1) in view of Sun et al. (US 2019/0363824 A1) further Frenne et al. (US 2014/0056244 A1).

For claim 1 Takeda teaches a method of a user equipment (UE) for time domain resource assignment of a data channel in a wireless communication system, the method comprising:
 receiving from a base station, a physical downlink control channel (PDCCH)
including downlink control information (DCI) scheduling a physical downlink shared channel (PDSCH) (see paragraphs 30-31 “DCI scheduling PDSCH” and “DCI in the PDCCH” and Fig. 3 “DCI indicates PDSCH mapping type B, its starting symbol and length (e.g., PDSCH mapping type B, with starting symbol #2, and length 4 symbols)”); 
in case that a PDSCH mapping type is configured as a PDSCH mapping type B, identifying a starting symbol of symbols allocated for the PDSCH based on a starting symbol of a control resource for monitoring PDCCH where the DCI is detected (see paragraphs 44-48 “start symbol position”, Fig. 3 and paragraphs 44-45 “DCI in PDCCH indicates each PDSCH candidate is specified by a start symbol number and a length and a mapping type” and paragraph 47 “the start symbol position of PDSCH type B can be flexibly configured”); 
identifying resources allocated for the PDSCH based on the identified starting symbol and a start and length indicator value (SLIV) included in the DCI (see Fig. 3).
Although Takeda teaches starting symbol, length, mapping Type carried in the DCI indication (see Fig. 3), Takeda does not explicitly teach the SLIV abbreviation in the “identifying resources allocated for the PDSCH based on the identified starting symbol and a start and length indicator value (SLIV) included in the DCI” limitation.
However, Sun teaches a resource allocation pattern for a shared channel may be configured and signaled as an SLIV pattern, and indicated via DCI. In some cases, the SLIV pattern may assist the UE 115-a in determining the time or frequency resources over which the DL data may be received (see Sun: paragraph 111). 
Thus, it would have been obvious to a person of ordinary skill in the art before the filing date of claimed invention to use the teachings of Sun in the communication method of Takeda in order to assist the UE 115-a in determining the time or frequency resources over which the DL data may be received (see Sun: paragraph 111).
Takeda in view of Sun does not explicitly teach monitoring PDCCH where DCI is detected.
However, Frenne teaches a method in a base station for scheduling a downlink broadcast using a PDSCH and for providing OFDM PDSCH start symbol for identifying the broadcast transmission, the method comprising: providing at least one wireless terminal that monitors an ePDCCH for receiving DCI (see Frenne: claim 30).
Thus, it would have been obvious to a person of ordinary skill in the art before the filing date of claimed invention to use the teachings of Frenne in the combined communication method of Sun and Takeda in order to determine a downlink broadcast transmission using a PDSCH and for providing OFDM PDSCH start symbol for identifying the broadcast transmission (see Frenne: claim 30).
           For claim 2 Takeda in view of Sun further in view of Frenne teaches the method, further comprising: 
in case that the PDSCH mapping type is configured as a PDSCH mapping type A, identifying the starting of symbols allocated for the PDSCH based on a starting symbol of a slot (see Takeda: Fig. 3 “DCI indication 3 and 4, mapping type A, starting symbols are #0 and #1 respectively”).  

For claim 4 Takeda in view of Sun further in view of Frenne teaches the method, further comprising: 
receiving, from the base station, a higher layer signaling configuring reference information for a SLIV (see Takeda: Fig. 3 and paragraph 44 “RRC signaling”).  

For claim 5 Takeda in view of Sun further in view of Frenne teaches the method the reference information enables the UE to use the starting symbol of the control resource for monitoring PDCCH for identifying the starting symbol of the symbols allocated for the PDSCH (see Takeda: paragraph 54 “reference position and starting symbol position for PDSCH”).  

For claim 6 Takeda in view of Sun further in view of Frenne teaches the method, wherein the higher layer signaling comprises a radio resource control (RRC) signaling received from the base station (see Takeda: Fig. 3  and paragraph 44 “RRC signaling”).  

For claim 8 Takeda in view of Sun further in view of Frenne teaches a user equipment (UE) (see Takeda: Fig. 9 “UE”) for time domain resource assignment of a data channel in a wireless communication system, the UE comprising: 
a transceiver (see Takeda: Fig. 9 “UE”); and 
at least one processor (see Takeda: Fig. 9 “UE”) configured to:  
receive, from a base station, a physical downlink control channel (PDCCH) including downlink control information (DCI) scheduling a physical downlink shared channel (PDSCH) (as discussed in claim 1); 
in case that a PDSCH mapping type is configured as a PDSCH mapping type B, identify a starting symbol of symbols allocated for the PDSCH based on a starting symbol of a control resource for monitoring PDCCH where the DCI is detected (as discussed in claim 1); and 
identify resources allocated for the PDSCH based on the identified starting symbol and a start and length indicator value (SLIV) included in the DCI (as discussed in claim 1),

For claim 9 Takeda in view of Sun further in view of Frenne teaches the UE, wherein the at least one processor is further configured to: 
in case that the PDSCH mapping type is configured as a PDSCH mapping type A, identify the starting symbol of the symbols allocated for the PDSCH based on a starting symbol of a slot (as discussed in claim 2).  

For claim 11 Takeda in view of Sun further in view of Frenne teaches the UE, wherein the at least one processor is further configured to: receive, from the base station, a higher layer signaling configuring reference information for a SLIV (as discussed in claim 4).  

For claim 12 Takeda in view of Sun further in view of Frenne teaches the UE, wherein the reference information enables the UE to use the starting symbol of the control resource for monitoring PDCCH for identifying the starting symbol of the symbols allocated for the PDSCH (as discussed in claim 5).  

For claim 13 Takeda in view of Sun further in view of Frenne teaches the UE, wherein the higher layer signaling comprises a radio resource control (RRC) signaling received from the base station (as discussed in claim 6).  

9.	Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda in view of Sun further in view of Frenne and further in view of Ma et al. (US 10,880,880 B2).

For claims 7 and 14 Takeda in view of Sun further in view of Chatterjee does not explicitly teach the method, identifying the starting symbol is further based on a type of a radio network temporary identifier (RNTI) scrambled to the DCI.
However, Ma teaches the start symbol in DCI which is scrambled by RNTI to a terminal to secure the terminal identity (see Ma: claim 19).
Thus, it would have been obvious to a person of ordinary skill in the art before the filing date of claimed invention to use the teachings of Ma in the combined communication method of Frenne, Sun and Takeda in order to scramble DCI including start symbol with RNTI to a terminal to secure the terminal identity (see Ma: claim 19).

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Chatterjee et al. (US 11,025,456 B2).

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David M OVEISSI whose telephone number is (571)270-3127.  The examiner can normally be reached on Monday-Friday 8Am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffey Rutkowski can be reached on 01215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MANSOUR OVEISSI/Primary Examiner, Art Unit 2415